Case 4:18-bk-11788-SHG   Doc 9-1 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                              Exhibit A Page 1 of 6
Case 4:18-bk-11788-SHG   Doc 9-1 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                              Exhibit A Page 2 of 6
Case 4:18-bk-11788-SHG   Doc 9-1 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                              Exhibit A Page 3 of 6
Case 4:18-bk-11788-SHG   Doc 9-1 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                              Exhibit A Page 4 of 6
Case 4:18-bk-11788-SHG   Doc 9-1 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                              Exhibit A Page 5 of 6
Case 4:18-bk-11788-SHG   Doc 9-1 Filed 10/24/18 Entered 10/24/18 15:04:12   Desc
                              Exhibit A Page 6 of 6
